EXHIBIT 10.22

DISCOVER FINANCIAL SERVICES

OMNIBUS INCENTIVE PLAN

2008 SPECIAL GRANT

AWARD CERTIFICATE FOR

RESTRICTED STOCK UNITS



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.

   Stock units generally.    3

2.

   Vesting schedule and conversion.    3

3.

   Special provisions for certain employees.    3

4.

   Dividend equivalent payments.    4

5.

   Death and Disability.    4

6.

   Reduction in Force.    4

7.

   Change in Control.    5

8.

   Termination of Employment and cancellation of awards.    6

9.

   Non-Competition.    6

10.

   Tax and other withholding obligations.    7

11.

   Satisfaction of obligations.    7

12.

   Nontransferability.    7

13.

   Designation of a beneficiary.    8

14.

   Ownership and possession.    8

15.

   Securities law matters.    8

16.

   Compliance with laws and regulations.    9

17.

   No entitlements.    9

18.

   Consents under local law.    10

19.

   Award modification.    10

20.

   Severability.    10

21.

   Successors.    10

22.

   Governing law.    10

23.

   Defined terms.    11

 

1



--------------------------------------------------------------------------------

DISCOVER FINANCIAL SERVICES

OMNIBUS INCENTIVE PLAN

2008 SPECIAL GRANT

AWARD CERTIFICATE FOR RESTRICTED STOCK UNITS

Discover has awarded to you restricted stock units as an incentive for you to
continue to remain in Employment and provide services to the Company, from the
Date of the Award through the Scheduled Vesting Dates, as provided in this Award
Certificate. This Award Certificate sets forth the general terms and conditions
of your 2008 Special Grant restricted stock unit award.

The number of restricted stock units in your award has been communicated to you
separately in writing delivered to you. If you are Employed outside the United
States, you will also receive an “International Supplement” that contains
supplemental terms and conditions for your 2008 Special Grant restricted stock
unit award. This Award Certificate should be read in conjunction with the
International Supplement, if applicable, in order for you to understand the
terms and conditions of your restricted stock unit award.

Your restricted stock unit award is made pursuant to the Plan. References to
“restricted stock units” in this Award Certificate mean only those restricted
stock units included in your 2008 Special Grant restricted stock unit award, and
the terms and conditions herein apply only to such award. If you receive any
other award under the Plan or another equity compensation plan, it will be
governed by the terms and conditions of the applicable award documentation,
which may be different from those herein.

The purpose of the restricted stock unit award is, among other things, to align
your interests with the interests of the Company and to reward you for your
continued Employment and service to the Company in the future. In view of these
purposes, you will earn each portion of your 2008 Special Grant restricted stock
unit award only if you remain in continuous Employment through the applicable
Scheduled Vesting Date.

Section 409A of the Internal Revenue Code imposes rules relating to the taxation
of deferred compensation, including your 2008 Special Grant restricted stock
unit award. The Company reserves the right to modify the terms of your 2008
Special Grant restricted stock unit award, including, without limitation, the
payment provisions applicable to your restricted stock units, to the extent
necessary or advisable to comply with Section 409A of the Internal Revenue Code.

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 23 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 23 below
have the meanings set forth in the Plan.

 

2



--------------------------------------------------------------------------------

1. Stock units generally.

Each of your restricted stock units corresponds to one share of Discover common
stock. A restricted stock unit constitutes an unsecured promise by Discover to
pay you one share of Discover common stock on the conversion date for the
restricted stock unit. As the holder of restricted stock units, you have only
the rights of a general unsecured creditor of Discover. You will not be a
stockholder with respect to the shares of Discover common stock underlying your
restricted stock units unless and until your restricted stock units convert to
shares.

 

2. Vesting schedule and conversion.

(a) Vesting schedule. Your restricted stock units will vest according to the
following schedule: (i) 50% of your restricted stock units will vest on the
First Scheduled Vesting Date and (ii) 50% of your restricted stock units will
vest on the Second Scheduled Vesting Date. Any fractional restricted stock units
resulting from the application of the vesting schedule will be aggregated and
will vest on the First Scheduled Vesting Date. Except as otherwise provided in
this Award Certificate, each portion of your restricted stock units will vest
only if you continue to provide future services to the Company by remaining in
continuous Employment through the applicable Scheduled Vesting Date and
providing value added services to the Company during this timeframe. The special
vesting terms set forth in Sections 5, 6 and 7 of this Award Certificate apply
(i) if your Employment terminates by reason of your death or Disability, (ii) if
the Company terminates your Employment in an involuntary termination under the
circumstances described in Section 6, or (iii) upon a Change in Control. Vested
restricted stock units are subject to the tax withholding provisions set forth
in this Award Certificate.

(b) Conversion.

(1) Except as otherwise provided in this Award Certificate, each of your vested
restricted stock units will convert to one share of Discover common stock on the
applicable Scheduled Vesting Date.

(2) Shares to which you are entitled upon conversion of restricted stock units
under any provision of this Award Certificate shall be delivered as soon as
administratively practicable thereafter and shall not be subject to any transfer
restrictions, other than those that may arise under the securities laws or
Discover’s policies.

 

3. Special provisions for certain employees.

(a) Six-month delay for specified employees. Notwithstanding the other
provisions of this Award Certificate, to the extent necessary to comply with
Section 409A of the Internal Revenue Code, if Discover reasonably considers you
to be one of its “specified employees” as defined in Section 409A of the
Internal Revenue Code at the time of the termination of your Employment, your
vested restricted stock units will not convert to Discover common stock until
the date that is six months after the termination of your Employment.

 

3



--------------------------------------------------------------------------------

4. Dividend equivalent payments.

Until your restricted stock units convert to shares, if Discover pays a regular
or ordinary cash dividend on its common stock, you will be paid a dividend
equivalent for your vested and unvested restricted stock units. No dividend
equivalents will be paid to you with respect to any canceled restricted stock
units.

Discover will decide on the form of payment and may pay dividend equivalents in
shares of Discover common stock, in cash or in a combination thereof. Discover
will pay the dividend equivalent as soon as administratively practicable after
Discover pays the corresponding dividend on its common stock.

Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations.

 

5. Death and Disability.

The following special vesting and payment terms apply to your restricted stock
units:

(a) Death. If your Employment terminates due to your death, all unvested
restricted stock units subject to this Award Certificate will vest on the date
your Employment terminates. On that date, your restricted stock units will
convert to shares of Discover common stock and be delivered to the beneficiary
you have designated pursuant to Section 13 or the legal representative of your
estate, as applicable, as soon as administratively practicable after Discover
receives appropriate notice of your death.

(b) Disability. If your Employment terminates due to Disability, all unvested
restricted stock units subject to this Award Certificate will vest on the date
your Employment terminates. On that date, your restricted stock units will
convert to shares of Discover common stock and be delivered to you, subject to
Section 3(a) above, as soon as administratively practicable thereafter.

 

6. Reduction in Force.

If the Company terminates your Employment due to a reduction in force or an
elimination of your position, each as determined by Discover in its sole
discretion, your unvested restricted stock units will vest on the date your
Employment terminates, provided that you sign an agreement and release
satisfactory to Discover. As soon as practicable after Discover’s acceptance of
your fully executed agreement and release, your restricted stock units will
convert to shares of Discover common stock and be delivered to you, subject to
Section 3(a) above.

 

4



--------------------------------------------------------------------------------

7. Change in Control.

(a) If the Company terminates your Employment, or if you terminate your
Employment for Good Reason, other than for Cause, within six months prior to or
within 24 months after a Change in Control of Discover or of a Business Unit (as
defined in Section 23(c)) in which you are Employed, all your restricted stock
units will immediately vest upon such Change in Control. On the later of the
date of a Change in Control and the date of your termination following a Change
in Control, as applicable, your restricted stock units will vest and convert to
shares of Discover common stock and be delivered as soon as administratively
practicable thereafter.

(b) In the event of a Change in Control of Discover which results from a
transaction pursuant to which the shareholders of Discover receive shares of
common stock of an acquiring entity (the “Acquirer”) that are registered under
Section 12 of the Exchange Act (as defined in Section 23(c)(1)), unless
otherwise determined by the Committee, in its sole discretion prior to such
Change in Control, there shall be substituted for each share of Discover common
stock subject to this certificate the number and class of shares of common stock
of the Acquirer into which each outstanding share of Discover common stock shall
be converted pursuant to such Change in Control transactions; and this Award
Certificate shall otherwise continue in effect.

(c) In the event of a Change in Control of Discover which results from a
transaction pursuant to which the shareholders of Discover receive consideration
other than shares of common stock of the Acquirer that are registered under
Section 12 of the Exchange Act, the value of the restricted stock units
hereunder shall, unless otherwise determined by the Committee, in its sole
discretion prior to such Change in Control, be converted into a right to receive
the cash or other consideration received by the shareholders of Discover in such
transaction, and this Award Certificate shall otherwise continue in effect.

(d) In the event of a Change in Control of a Business Unit in which you are
Employed, the value of the restricted stock units subject hereto shall be either
(i) assumed by the person or entity that acquires such Business Unit and
converted into a right to receive cash or such other compensation that the
Committee shall, in its sole discretion, determine to be consistent with the
terms of the Plan, and this Award Certificate shall otherwise continue in effect
or (ii) converted into shares of Discover common stock on the date of such
Change in Control and delivered to you as soon as practicable thereafter, as the
Committee shall determine in its sole discretion.

 

5



--------------------------------------------------------------------------------

8. Termination of Employment and cancellation of awards.

(a) Cancellation of unvested awards. Your unvested restricted stock units will
be canceled if your Employment terminates for any reason other than under the
circumstances set forth in this Award Certificate for death, Disability, an
involuntary termination by the Company described in Section 6 or in connection
with a Change in Control as provided in Section 7.

(b) General treatment of vested awards. Except as otherwise provided in this
Award Certificate, your vested restricted stock units will convert to shares of
Discover common stock on the applicable Scheduled Vesting Date. The withholding
provisions set forth in this Award Certificate will continue to apply until the
date the shares of Discover common stock are delivered.

 

9. Non-Competition.

(a) Notwithstanding any provision of this Award Certificate to the contrary, in
the event that at any time prior to one year after the termination of your
Employment or service with the Company other than under the circumstances
described in Sections 6 and 7, you (a) engage, directly or indirectly (through
any person, firm, corporation, partnership or other enterprise, or as an
officer, director, stockholder, partner, investor, employee or consultant
thereof, or otherwise), in any Business (as defined herein) or (b) breach your
obligations to the Company under a nonsolicitation, confidentiality,
intellectual property or other restrictive covenant, you shall be required to
pay to the Company an amount in cash equal to the value of the restricted stock
units that vested on or after, or within six months prior to, your termination
of Employment, which value shall be determined as of the date of vesting. For
purposes of this Section 9, “Business” shall mean any business conducted or
planned by the Company in any geographic area in which the Company is conducting
such business or plans to conduct such business if you, while Employed by or
providing services to the Company, were involved in such business or had
knowledge of such business. The remedy provided by this Section 9(a) shall be in
addition to and not in lieu of any rights or remedies which the Company may have
against you in respect of a breach by you of any duty or obligation to the
Company.

(b) You agree that by accepting this Award Certificate, you authorize the
Company to deduct any amount or amounts owed by you pursuant to this Section 9
from any amounts payable by or on behalf of the Company to you, including,
without limitation, any amount payable to you as salary, wages, vacation pay,
bonus or the settlement of any stock-based award. This right of offset shall not
be an exclusive remedy and the Company’s election not to exercise this right of
offset with respect to any amount payable to you shall not constitute a waiver
of this right of offset with respect to any other amount payable to you or any
other remedy.

 

6



--------------------------------------------------------------------------------

10. Tax and other withholding obligations.

Pursuant to rules and procedures that Discover establishes, you may elect to
satisfy the tax or other withholding obligations arising upon conversion of your
restricted stock units by having Discover withhold shares of Discover common
stock or by tendering shares of Discover common stock, in each case in an amount
sufficient to satisfy the tax or other withholding obligations. Shares withheld
or tendered will be valued using the fair market value of Discover common stock
on the date the shares of Discover common stock are scheduled to convert, using
a valuation methodology established by Discover.

In order to comply with applicable accounting standards or the Company’s
policies in effect from time to time, Discover may limit the amount of shares
that you may have withheld or that you may tender.

 

11. Satisfaction of obligations.

Notwithstanding any other provision of this Award Certificate, Discover may, in
its sole discretion, take various actions affecting your restricted stock units
in order to collect amounts sufficient to satisfy any obligation that you owe to
the Company and any tax or other withholding obligations. These actions include
the following:

(a) Upon conversion of restricted stock units, including any accelerated
conversion pursuant to Sections 5, 6 or 7 above, or, if later, upon delivery of
the shares of Discover common stock, Discover may withhold a number of shares
sufficient to satisfy any obligation that you owe to the Company and any tax or
other withholding obligations. The Company shall determine the number of shares
to be withheld by dividing the dollar value of your obligation to the Company
and any tax or other withholding obligations by the fair market value of
Discover common stock on the date the shares of Discover common stock are
scheduled to convert.

(b) Discover may withhold the payment of dividend equivalents on your restricted
stock units or other compensation to ensure satisfaction of any obligation that
you owe the Company or any tax or other withholding obligations or Discover may
permit you to satisfy such tax or other withholding obligation by paying such
obligation in immediately available funds.

Discover’s determination of the amount that you owe the Company shall be
conclusive. The fair market value of Discover common stock for purposes of the
foregoing provisions shall be determined using a valuation methodology
established by Discover.

 

12. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your
restricted stock units, other than as provided in Section 13 (which allows you
to designate a beneficiary or beneficiaries in the event of your death) or by
will or the laws of descent and distribution. This prohibition includes any
assignment or other transfer that purports to occur by operation of law or
otherwise. During your lifetime, payments relating to the restricted stock units
will be made only to you.

 

7



--------------------------------------------------------------------------------

13. Designation of a beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Certificate in the event
of your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with the Human Resources Department.

Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.

If you previously filed a designation of beneficiary form for your equity awards
with the Human Resources Department, such form will also apply to the restricted
stock units granted pursuant to this award. You may replace or revoke your
beneficiary designation at any time. If there is any question as to the legal
right of any beneficiary to receive shares under this award, Discover may
determine in its sole discretion to deliver the shares in question to your
estate. Discover’s determination shall be binding and conclusive on all persons
and it will have no further liability to anyone with respect to such shares.

 

14. Ownership and possession.

(a) Generally. Generally, you will not have any rights as a stockholder in the
shares of Discover common stock corresponding to your restricted stock units
prior to conversion of your restricted stock units.

Prior to conversion of your restricted stock units, however, you will receive
dividend equivalent payments, as set forth in Section 4 of this Award
Certificate.

To the extent necessary or advisable to comply with Section 409A of the Internal
Revenue Code, with respect to any provision of this Award Certificate that
provides for vested restricted stock units to convert to shares of Discover
common stock on or as soon as administratively practicable after a specified
event or date, such conversion will be made by the later of the end of the
calendar year in which the specified event or date occurs or the 15th day of the
third calendar month following the specified event or date.

(b) Following conversion. Following conversion of your restricted stock units
you will be the beneficial owner of the net shares issued to you, and you will
be entitled to all rights of ownership, including voting rights and the right to
receive cash or stock dividends or other distributions paid on the shares.

 

15. Securities law matters.

Shares of Discover common stock issued upon conversion of your restricted stock
units may be subject to restrictions on transfer by virtue of the Securities

 

8



--------------------------------------------------------------------------------

Act of 1933, as amended. Discover may advise the transfer agent to place a stop
order against such shares if it determines that such an order is necessary or
advisable. Because Discover common stock will only be maintained in book-entry
form, you will not receive a stock certificate representing your interest in
such shares.

 

16. Compliance with laws and regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your restricted stock units
(whether directly or indirectly, whether or not for value, and whether or not
voluntary) must be made in compliance with any applicable constitution, rule,
regulation, or policy of any of the exchanges or associations or other
institutions with which the Company or a Related Employer has membership or
other privileges, and any applicable law, or applicable rule or regulation of
any governmental agency, self-regulatory organization or state or federal
regulatory body.

 

17. No entitlements.

(a) No right to continued Employment. This restricted stock unit award is not an
employment agreement, and nothing in this Award Certificate, the International
Supplement, if applicable, or the Plan shall alter your status as an “at-will”
employee of the Company or your Employment status at a Related Employer. None of
this Award Certificate, the International Supplement, if applicable, or the Plan
shall be construed as guaranteeing your Employment by the Company or a Related
Employer, or as giving you any right to continue in the employ of the Company or
a Related Employer, during any period (including without limitation the period
between the Date of the Award and the First Scheduled Vesting Date, the Second
Scheduled Vesting Date, or any portion of either of these periods), nor shall
they be construed as giving you any right to be reemployed by the Company or a
Related Employer following any termination of Employment.

(b) No right to future awards. This award, and all other awards of restricted
stock units and other equity-based awards, are discretionary. This award does
not confer on you any right or entitlement to receive another award of
restricted stock units or any other equity-based award at any time in the future
or in respect of any future period.

(c) No effect on future employment compensation. Discover has made this award to
you in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount for any future fiscal
year, and does not diminish in any way the Company’s discretion to determine the
amount, if any, of your compensation. In addition, this award is not part of
your base salary or wages and will not be taken into account in determining any
other Employment-related rights you may have, such as rights to pension or
severance pay.

 

9



--------------------------------------------------------------------------------

18. Consents under local law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

19. Award modification.

The Committee reserves the right to modify or amend unilaterally the terms and
conditions of your restricted stock units, without first asking your consent, or
to waive any terms and conditions that operate in favor of Discover. These
amendments may include (but are not limited to) changes that the Committee
considers necessary or advisable as a result of changes in any, or the adoption
of any new, Legal Requirement. The Committee may not modify your restricted
stock units in a manner that would materially impair your rights in your
restricted stock units without your consent; provided, however, that the
Committee may, without your consent, amend or modify your restricted stock units
in any manner that the Committee considers necessary or advisable to comply with
any Legal Requirement or to ensure that your restricted stock units are not
subject to United States federal, state or local income tax or any equivalent
taxes in territories outside the United States prior to payment. Discover will
notify you of any amendment of your restricted stock units that affects your
rights. Any amendment or waiver of a provision of this Award Certificate (other
than any amendment or waiver applicable to all recipients generally), which
amendment or waiver operates in your favor or confers a benefit on you, must be
in writing and signed by Discover’s Head of Human Resources (or if such
positions no longer exist, by the holder of an equivalent position) to be
effective.

 

20. Severability.

In the event the Committee determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state income tax purposes of any portion of your award, then such
provision will be considered null and void and this Award Certificate will be
construed and enforced as if the provision had not been included in this Award
Certificate as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your award.

 

21. Successors.

This Award Certificate shall be binding upon and inure to the benefit of any
successor or successors of Discover and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award
Certificate or the Plan.

 

22. Governing law.

This Award Certificate and the related legal relations between you and Discover
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

 

10



--------------------------------------------------------------------------------

23. Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) “Board” means the Board of Directors of Discover.

(b) “Cause” means:

(1) any act or omission which constitutes a material breach of your obligations
to the Company or your failure or refusal to perform satisfactorily any duties
reasonably required of you, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to physical or mental illness) within ten (10) business days
after written notification thereof to you by the Company;

(2) your commission of any dishonest or fraudulent act, or any other act or
omission, which has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Company;

(3) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Company is a
member or of any policy of the Company relating to compliance with any of the
foregoing; or

(4) your termination of Employment on account of any act of (A) fraud or
intentional misrepresentation or (B) embezzlement, misappropriation or
conversion of assets or opportunities of the Company.

(c) A “Change in Control” means, except as provided otherwise below, any of the
following events:

(1) any person (as defined in Section 3(a)(9) of the Exchange Act, as such term
is modified in Sections 13(d) and 14(d) of the Exchange Act), other than (i) any
employee plan established by the Company or any of its Subsidiaries, (ii) any
group of employees holding shares subject to agreements relating to the voting
of such shares, (iii) the Company or any of its affiliates (as defined in Rule
12b-2 promulgated under the Exchange Act), (iv) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (v) a
corporation owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company, is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the

 

11



--------------------------------------------------------------------------------

Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing thirty percent (30%) or
more of either the total fair market value or total voting power of the stock of
the Company;

(2) a change in the composition of the Board such that individuals who, as of
the Date of the Award, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a member of the Board subsequent to the date of
Date of the Award whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

(3) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (i) a merger or consolidation which results in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, at least fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
(determined pursuant to clause (a) above) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing thirty percent
(30%) or more of either the then outstanding shares of the Company’s common
stock or the combined voting power of the Company’s then outstanding voting
securities;

(4) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least fifty percent (50%) of the combined

 

12



--------------------------------------------------------------------------------

voting power of the voting securities of which are owned by persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale; or

(5) any sale by Discover of all its interest in any Business Unit, as defined
below. For purposes of this Section (c)(5), a “Business Unit” shall mean (i) any
Subsidiary that is a corporation, or (ii) any other trade or business, the
assets of which represent at least 40% of the total gross market value of all
the assets of Discover at the time of the transaction.

Notwithstanding the foregoing, with respect to a Change in Control of Discover,
no Change in Control shall be deemed to have occurred if there is consummated
any transaction or series of integrated transactions immediately following which
the beneficial holders of the Company’s common stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns substantially all of the assets
of the Company immediately prior to such transaction or series of transactions.

(d) “Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee.

(e) The “Company” means Discover and all of its Subsidiaries.

(f) “Date of the Award” means December 9, 2008.

(g) “Disability” means a “permanent and total disability,” as defined in
Section 22(e)(3) of the Internal Revenue Code.

(h) “Discover” means Discover Financial Services, a Delaware corporation.

(i) “Employed” and “Employment” refer to employment with the Company and/or
Related Employment.

(j) “First Scheduled Vesting Date” means January 2, 2011.

(k) “Good Reason” shall mean the occurrence of any of the following upon, or
within 24 months after, or six (6) months prior to the occurrence of a Change in
Control of Discover or the Business Unit in which you are Employed, without your
prior written consent:

(1) (A) Any material diminution in your assigned duties, responsibilities and/or
authority, including the assignment to you of any duties, responsibilities or
authority inconsistent with the duties, responsibilities and authority assigned
to you, immediately prior to such assignment your removal from, or any failure
to re-elect you to, any of such

 

13



--------------------------------------------------------------------------------

positions, except in connection with the termination of your Employment as a
result of your death or Disability, by the Company for Cause or by you other
than for Good Reason or (B) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom you are required to report;

(2) Any reduction in your base compensation, including the employee benefits
provided to you; provided, however, that Company-initiated across-the-board
reductions in compensation or benefits affecting substantially all Company
employees shall alone not be considered “Good Reason,” unless the compensation
reductions exceed twenty percent (20%) of your base compensation;

(3) A material diminution of the budget over which you have authority;

(4) The Company’s requiring you to be based at a location that (A) is in excess
of thirty-five (35) miles from the location of your principal job location or
office immediately prior to the Change in Control, or (B) results in an increase
in your normal daily commuting time by more than ninety (90) minutes, except for
required travel on Company’s business to an extent substantially consistent with
your then present business travel obligations; or

(5) Any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company.

For purposes of Sections 23(k)(1) through (5) above, the duties,
responsibilities and/or authority assigned to you shall be deemed to be the
greatest of those in effect prior to or after the Change in Control. Unless you
become Disabled, your right to terminate your Employment for Good Reason shall
not be affected by your incapacity due to physical or mental illness. Your
continued Employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason. Notwithstanding the
foregoing, Good Reason shall not exist unless you give the Company written
notice thereof within 10 days after its occurrence and the Company shall not
have remedied the action within 30 days after such written notice.

(l) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

(m) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(n) “Plan” means the Discover Financial Services Omnibus Incentive Plan, as in
effect from time to time.

(o) “Related Employment” means your employment with an employer other than the
Company (such employer, herein referred to as a “Related Employer”),

 

14



--------------------------------------------------------------------------------

provided: (i) you undertake such employment at the written request or with the
written consent of Discover’s Head of Human Resources; (ii) immediately prior to
undertaking such employment you were an employee of the Company or were engaged
in Related Employment (as defined herein); and (iii) such employment is
recognized by the Company in its discretion as Related Employment; and, provided
further that the Company may (1) determine at any time in its sole discretion
that employment that was recognized by the Company as Related Employment no
longer qualifies as Related Employment, and (2) condition the designation and
benefits of Related Employment on such terms and conditions as the Company may
determine in its sole discretion. The designation of employment as Related
Employment does not give rise to an employment relationship between you and the
Company, or otherwise modify your and the Company’s respective rights and
obligations.

(p) “Scheduled Vesting Date” means the First Scheduled Vesting Date and/or the
Second Scheduled Vesting Date as the context requires.

(q) “Second Scheduled Vesting Date” means January 2, 2012.

(r) “Subsidiary” means (i) a corporation or other entity with respect to which
Discover, directly or indirectly, has the power, whether through the ownership
of voting securities, by contract or otherwise, to elect at least a majority of
the members of such corporation’s board of directors or analogous governing
body, or (ii) any other corporation or other entity in which Discover, directly
or indirectly, has an equity or similar interest and which the Committee
designates as a Subsidiary for purposes of the Plan.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Discover has duly executed and delivered this Award
Certificate as of the Date of the Award.

 

DISCOVER FINANCIAL SERVICES By:

 

Marcelo Modica Vice President, Human Resources

 

16



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

Discover Equity Compensation Plans

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any Discover equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

   

Beneficiary(ies) Name

  

Relationship

  

Percentage

(1)  

 

  

 

  

 

(2)  

 

  

 

  

 

(3)  

 

  

 

  

 

(4)  

 

  

 

  

 

Address(es) of Beneficiary(ies):

(1)

(2)

(3)

(4)

 

 

   Name: (please print)    Date   

 

      Signature      

Please sign and return this form to the Human Resources Department, Discover
Financial Services, 2500 Lake Cook Road, Riverwoods, IL 60015.